Case:20-00055-EAG
           Case 20-50591-BLS
                   Doc#:44-18 Doc
                               Filed:06/08/20
                                    18 Filed 05/14/20
                                              Entered:06/08/20
                                                       Page 1 of
                                                               19:33:49
                                                                 1                         Desc:
                           Exhibit 18 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:                                    )                Chapter 11
                                          )
COSI, INC., et al.,                       )                Case No. 20-10417 (BLS)
                                          )
       Debtors.                           )
__________________________________________)
COSI, INC., et al.,                       )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )                Adv. Proc. No. 20-50591
                                          )
THE U.S. SMALL BUSINESS                   )
ADMINISTRATION, AND JOVITA                )                Re: Adv. Docket Nos. 3, 15
CORRANZA, AS ADMINISTRATOR OF             )
THE U.S. SMALL BUSINESS                   )
ADMINISTRATION,                           )
                                          )
       Defendants.                        )

         ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

         Upon consideration of the above-captioned Debtors’ Motion for a Temporary Restraining

Order and/or Preliminary Injunction (the “Motion”) [Adv. Docket No. 3] and the Opposition

thereto filed by the Small Business Administration [Adv. Docket No. 15]; and following a

hearing held on April 30, 2020; it is hereby

         ORDERED, that the Motion is Denied for the reasons stated by the Court at the hearing.




Dated: Wilmington, Delaware                         ____________________________________
       May 14, 2020                                 Brendan Linehan Shannon
                                                    United States Bankruptcy Judge
